Citation Nr: 0018040	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-02 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel









INTRODUCTION

The veteran served on active duty from August 1969 to January 
1972.

The current appeal arose from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  

The RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for PTSD.  The RO also granted entitlement to a 
permanent and total disability rating for pension purposes.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
when it issued an unappealed rating decision in January 1985.

2.  The evidence submitted since the January 1985 
determination bears directly and substantially on the issue 
at hand, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  The claim of entitlement to service connection for PTSD 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.



CONCLUSION OF LAW

1.  Evidence submitted since the January 1985 rating decision 
wherein the RO denied entitlement to service connection for 
PTSD is  new and material, and the veteran's claim for that 
benefit has been reopened.  38 U.S.C. A.§§ 5104, 5108, 7105 
(West 1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(1999).

2.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The evidence which was of record prior to the January 1985 
rating decision wherein the RO denied entitlement to service 
connection for PTSD is reported in pertinent part below.

The veteran served on active duty from August 1969 to January 
1972.  His certificate of discharge from active duty shows 
that his military occupational specialty was that of a clerk 
typist.  He had no overseas duty.  His sole decoration was 
the National Defense Service Medal.

The June 1969 report of general medical examination for 
entrance in service shows clinical evaluation of the 
psychiatric system was normal.  On the report of medical 
history portion of the examination the veteran reported a 
history of frequent trouble sleeping, frequent terrifying 
nightmares, depression, excessive worry, and nervous trouble.  
A physician's summary of defects showed the veteran had seen 
a psychiatrist once while in the 2nd grade.  In September 
1970 an immature personality disorder, severe, was noted on 
psychiatric evaluation.  

A report of a separation examination in December 1971 showed 
a normal psychiatric evaluation.  On the report of medical 
history portion of the examination the veteran reported a 
history of depression and excessive worry.  He denied having 
problems with frequent trouble sleeping, frequent terrifying 
nightmares and nervous trouble.  Physician's summary of 
defects was silent for a psychiatric disability.  

A September 1984 VA hospital summary shows the veteran was 
treated for a borderline personality disorder with 
characterological features, rather prominent, and paranoid 
features, very prominent.

In an unappealed January 1985 final rating decision the RO 
denied entitlement to service connection for PTSD on the 
basis that it was not shown by the evidence of record.

The evidence submitted subsequent to the January 1985 rating 
decision is reported in pertinent part below.

Voluminous VA medical records referring to treatment for 
psychiatric disability, variously diagnosed, between 
approximately January 1997 and June 1998 were associated with 
the claims file.  PTSD was noted for the first time, related 
to childhood, and considered developmental in nature.  Also 
noted was major depression disorder with psychosis. 

The record contains information from the veteran noting that 
when he was 2 or 3 years old his father decided to hold his 
head underwater in an irrigation ditch three times until the 
veteran was "sucking" water.  He also remembered being shot 
while hitchhiking prior to service.  He noted having mental 
illness prior to service.  

A statement from the veteran's mother recounted the teasing 
from other children the veteran endured at an early age.  




Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not therefor be reopened or allowed, except as 
otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).


The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-19 (1999).

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) ( finding in a case where new and material 
evidence had not been submitted that the Board's analysis of 
whether the claims were well grounded constituted a legal 
nullity).  

Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §  1110 (West 1991).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitute engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  Any evidence which is 
probative of the issue of whether a veteran engaged in combat 
may be used by a veteran to support a veteran's assertion 
that he was engaged in combat.  The benefit of the doubt rule 
applies to determinations of whether a veteran engaged in 
combat with the enemy.  If there is a balance of positive and 
negative evidence, the issue must then be resolved in the 
veteran's favor.  VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) 
(West 1991); Gaines v. West, 11 Vet. App. 353, 359 (1998).

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, the record must contain 
corroborative evidence that the in-service stressor occurred.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The Board notes that 38 C.F.R. § 3.304(f), as written above, 
was amended to conform to the Cohen holding.  64 Fed. Reg. 
32807 (1999).  Thus, the regulatory criteria governing 
service connection of the veteran's PTSD changed while his 
claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed in-service stressor were related to combat, service 
department evidence that the veteran engaged in combat or was 
awarded a combat citation, would be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).

The Board notes that the RO has not adjudicated the veteran's 
claim for service connection for PTSD under the revised 
version of section 3.304(f).  The Board concludes that its 
initial consideration of the amended regulations would not 
prejudice the veteran in this instance because the substance 
of the previous 38 C.F.R. § 3.304(f) criteria has not been 
significantly altered in terms of the three basic 
requirements for service connection of PTSD.

Under the new regulation, the three requirements remain 
essentially unchanged.  It still requires medical evidence of 
a current disability, a medical link between current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (1999); Bernard v. Brown, 4 Vet. App. 384 (1993).



While the previous version of the regulation, which the RO 
applied and which was provided to the veteran, required 
service department verification of the claimed stressors, and 
the amended regulation (which was not applied by the RO or 
provided to the veteran) requires verification by credible 
supporting evidence, the Board notes that the veteran's 
argument is that his PTSD is related to his childhood 
experiences and was aggravated by service.  The RO afforded 
him the opportunity to submit evidence in this regard, and he 
did in fact submit a substantial quantity of evidence in 
support of his claim.  The Board finds, therefore, that it 
may consider the original and revised criteria without 
prejudice to the veteran.  See Bernard, supra; also see Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991); 38 C.F.R. § 3.304(b) (1999).

A veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111 (1999).

In a recent case the Court emphasized that VA's burden of 
proof for rebutting the presumption of soundness is not 
merely evidence that is "cogent and compelling," i.e., a 
sufficient showing, rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll.Ed. 1988)).




A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1999).  
Green v. Derwinski, 1 Vet. App. 320, 322-23 (1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(1999).  This includes medical facts and principles that may 
be considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
305-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991)).

The veteran is not entitled to a presumption of service 
connection for a disease shown within a year after service 
when the disease preexisted service.  As stated by the VA 
General Counsel, the requirement that the disease become 
manifest or develop within the presumptive period following 
service necessarily implies that the disease had not 
previously been manifest, either during or prior to service.  
VAOPGCPREC 14-98; Ford v. Gober, 10 Vet. App. 531, 535 (1997) 
("on its face, it is clear that section 1112 [38 U.S.C.A. 
§ 1112] applies only where a covered condition is first 
manifest within one year after...service").





Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required." Heurer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except where the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
PTSD.

The veteran seeks to reopen his claim of entitlement to 
service connection for PTSD which the RO denied as not shown 
by the evidence of record in January 1985.  When a claim is 
finally denied by the RO, the claim may not thereafter be 
reopened and allowed, unless new and material evidence has 
been presented.  38 U.S.C. A. § 7105; 38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.



The Board's review of the January 1985 rating decision shows 
the RO determined that the record was without evidence of 
PTSD, nor of supporting stressors.  The record at the time of 
the unappealed RO rating decision clearly lacked competent 
medical evidence of PTSD. 

The evidence associated with the claims file subsequent to 
the January 1985 RO rating decision consists of voluminous VA 
medical records dating between approximately January 1997 and 
June 1998.  A diagnosis of PTSD was noted for the first time 
by competent medical evidence. 

Clearly, the evidence submitted since the January 1985 
determination bears directly and substantially on the issue 
at hand, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

As the Board noted above, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

As new and material evidence has been submitted to reopen the 
appellant's previously denied claim of entitlement to service 
connection for PTSD, the first element has been met.  
Accordingly, the Board's analysis must proceed to a 
determination of whether the appellant's reopened claim is 
well grounded; and if so, to an evaluation of the claim on 
the merits.


Whether the claim of entitlement to 
service connection for PTSD is well 
grounded.

The Board has carefully considered the evidence completed by 
and on behalf of the veteran with respect to this issue and 
has determined that the claim of service connection for PTSD 
is not well grounded under 38 U.S.C.A. § 5107(a).

As set forth above, the law presumes a veteran to be in sound 
condition when enrolled for service except as to defects, 
infirmities, or disorders noted at the time of enrollment.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A disorder may be 
shown to have preexisted service if it is noted at entrance 
into service or where clear and unmistakable evidence rebuts 
the legal presumption of sound condition at entrance for 
disorders not noted at entrance.

In this case, the veteran's entrance examination shows that 
although the veteran reported a previous history of 
depression and excessive worry, his psychiatric examination 
at entrance into service was normal.  In view of the 
foregoing, the Board concedes that a presumption of a sound 
condition at service entrance initially attaches in this 
case.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 
38 C.F.R. § 3.304.

The burden of proof is now on VA to rebut the presumption by 
producing clear and unmistakable evidence that the veteran's 
PTSD existed prior to service.  The Court has described this 
burden as "a formidable one," Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993), and has held that in determining whether 
there is clear and unmistakable evidence that the disorder 
existed prior to service, the Board must conduct an impartial 
and thorough review of all the evidence of record.  Crowe, 7 
Vet. App. at 245-6.

As rebuttal to this presumption, however, the Board notes 
that the veteran himself concedes that his PTSD preexisted 
service.  Moreover, the record contains VA medical 
documentation of PTSD which has been linked by a VA 
psychiatrist to the veteran's childhood.

The Board considers the evidence set forth above to be 
persuasive and strong, sufficient to meet the standards of 
clear and unmistakable evidence of the existence of a pre-
service disorder.  38 C.F.R. § 3.304.  As such, the Board 
must conclude that the veteran's PTSD preexisted his period 
of active service, and that, therefore, the presumption of a 
sound condition is rebutted in this case.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.

The question now becomes whether the preexisting PTSD was 
aggravated in service.  The veteran and his representative 
claim that the evidence shows that PTSD preexisted active 
duty and was aggravated in service.  Paulson v. Brown, 7 Vet. 
App. 466 (1995) is cited as supporting authority. 

Upon review of the evidence of record, the Board concludes 
that the evidentiary record does not show that the veteran's 
PTSD was aggravated by service beyond the normal progression 
of the disease.  In fact, the psychiatric examinations both 
at entrance and separation were normal.  The service medical 
records are negative for any psychiatric treatment, much less 
a diagnosis of a psychiatric disorder.  

As noted, once an injury or disease is shown to have pre-
existed service, it will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153;  38 C.F.R. 
§ 3.306.  However, where the disability underwent no increase 
in severity during service on the basis of all the evidence 
of record, aggravation may not be conceded. Id.

In this case, the competent evidence of record does not show 
that the veteran's preexisting PTSD underwent any increase in 
disability during service as no psychiatric disorder was even 
noted in service and there is no indication that the veteran 
was treated for psychiatric symptomatology.  The service 
medical records show that the veteran, at entrance and 
separation from service, admitted to depression and excessive 
worry.  


While he admitted to frequent trouble sleeping, terrifying 
nightmares and nervous trouble at entrance, he denied such 
symptomatology at separation from service.  If anything, it 
appears that any psychiatric symptomatology he may have had 
in the past was lessened at separation from service.  

As such, aggravation may not be conceded.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 
402 (1995) (the presumption of aggravation created by 
38 C.F.R. § 3.306 applies only if there is an increase in 
severity during service).

In reaching this decision, the Board has considered the 
veteran's subjective statements that his PTSD underwent an 
increase in severity during service.  The veteran is 
competent to provide testimony as to his in-service 
symptomatology, or other matters within his personal 
observation.  Layno v. Brown, 6 Vet. App. at 470.  However, 
as he is not a medical/psychiatric professional, he is not 
competent to state that the underlying pathology of his PTSD 
increased in severity or was aggravated by his service.

Additionally, while the post service medical evidence shows 
that the veteran currently has PTSD, none of this evidence 
suggests any link between any increase in severity of the 
veteran's PTSD and his period of service.  Hunt, 1 Vet. 
App. at 296.

In view of the foregoing, the Board must conclude that the 
veteran's claim of service connection for PTSD is not well 
grounded.  Simply put, there is no evidence of record to show 
that the veteran's pre-existing PTSD was aggravated in 
service, or of a nexus between his current disability and his 
active service.  Therefore, the veteran's claim of service 
connection for PTSD must be denied.  38 U.S.C.A. § 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal is granted to this extent.

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for PTSD, the appeal is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

